Exhibit 10.2

 

LOGO [g325851g34c89.jpg]

AMENDMENT TO SEVERANCE RIGHTS AGREEMENT

This Amendment to Severance Rights Agreement (the “Amendment”) is entered into
as of April 30, 2012 (the “Effective Date”), by and between NeoPhotonics
Corporation, a Delaware corporation (the “Company”) and James D. Fay (the
“Employee”).

RECITALS

A. The Company and the Employee previously entered into an Amended and Restated
Severance Rights Agreement dated as of April 13, 2010 (the “Severance Rights
Agreement”).

B. The parties desire to amend certain provisions of the Severance Rights
Agreement to provide for enhanced severance and death benefits and to avoid
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act).

C. Capitalized terms not defined in this Amendment will have the meanings
assigned to them in the Severance Rights Agreement.

AGREEMENT

The parties agree to amend the Severance Rights Agreement effective as of the
Effective Date as follows:

1. Section 3(a) and 3(b) are amended in their entirety to read as follows:

 

  “(a) Involuntary Termination Generally. If the Employee’s employment
terminates as a result of Involuntary Termination, except by such Involuntary
Termination as provided in Section 3(b) below, and provided the Employee
provides a valid and effective Release of Claims not later than sixty (60) days
after such termination, the Company will pay the Employee the following
severance benefits:

 

  (i) a lump sum severance payment equal to the sum of (A) twenty-four
(24) months of the Employee’s Base Compensation and (B) 100% of the Employee’s
target Bonus for the year of termination, with such amount payable within ten
(10) business days after the effective date of the Release of Claims;

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

1



--------------------------------------------------------------------------------

  (ii) provided the Employee makes a timely and accurate election for continued
health insurance coverage (including medical, dental, vision and prescription)
under COBRA (or Cal-COBRA or any other applicable state law of similar effect),
the Company will pay the premiums for such continued coverage for the Employee
and his eligible dependents until the earliest of (i) the close of the
twenty-four (24) month period following Executive’s termination of employment,
(ii) the date the Employee commences new employment following his termination
date, or (iii) such earlier date as the Employee (or his dependents, as
applicable) cease to be eligible for such continuation coverage (such period,
the “COBRA Period”); provided further that if at any time during the COBRA
Period the Company determines in its sole discretion that it cannot provide the
foregoing COBRA benefits without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
instead pay to the Employee a taxable monthly cash payment for the remainder of
the COBRA Period in an amount equal to the monthly COBRA premium that the
Employee would be required to pay to continue the Employee’s group health
coverage in effect on the date of his termination (based on the premium for the
first month of COBRA coverage) (each payment, a “Special Severance Payment”),
which payments will be made regardless of whether the Employee elects COBRA
continuation coverage and will be subject to applicable tax withholdings;
provided further that no Special Severance Payment will be made prior to the
sixtieth (60th) day following the termination date, and on such date the Company
will pay in a lump sum the aggregate amount of payments that the Company would
have paid prior to that date had payments not been delayed during the
consideration period for the Release of Claims, with the balance of the payments
made thereafter on the original schedule; and

 

  (iii) the vesting of each of Employee’s then-outstanding compensatory equity
awards granted under any of the Company’s equity incentive plans, and the rate
of lapsing of any repurchase right applicable to any shares received under such
awards, shall automatically be accelerated (and, in the case of options, such
options shall become exercisable), as of the effective date of Employee’s
Involuntary Termination, as to the number of shares that would have vested, or
as to which repurchase rights would have lapsed, in the ordinary course of
business if Employee had maintained his employment or consulting relationship
with the Company for the first eighteen (18) months following the effective date
of the Involuntary Termination.

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

2



--------------------------------------------------------------------------------

  (b) Involuntary Termination Following a Change in Control. If the Employee’s
employment terminates as a result of Involuntary Termination on or within twelve
(12) months following a Change in Control, and provided the Employee provides a
valid and effective Release of Claims not later than sixty (60) days after such
termination, the Company will pay the Employee the following severance benefits:

 

  (i) a lump sum severance payment equal to the sum of (A) twenty-four
(24) months of the Employee’s Base Compensation and (B) 200% of the Employee’s
target Bonus for the year of termination, with such amount payable within ten
(10) business days after the effective date of the Release of Claims;

 

  (ii) provided the Employee makes a timely and accurate election for continued
health insurance coverage (including medical, dental, vision and prescription)
under COBRA (or Cal-COBRA or any other applicable state law of similar effect),
the Company will pay the premiums for such continued coverage for the Employee
and his eligible dependents until the earliest of (i) the close of the
twenty-four (24) month period following Executive’s termination of employment,
(ii) the date the Employee commences new employment following his termination
date, or (iii) such earlier date as the Employee (or his dependents, as
applicable) cease to be eligible for such continuation coverage (such period,
the “CIC COBRA Period”); provided that if at any time during the CIC COBRA
Period the Company determines in its sole discretion that it cannot provide the
foregoing COBRA benefits without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
instead pay to the Employee a taxable monthly cash payment for the remainder of
the CIC COBRA Period in an amount equal to the monthly COBRA premium that the
Employee would be required to pay to continue the Employee’s group health
coverage in effect on the date of his termination (based on the premium for the
first month of COBRA coverage) (each payment, a “Special Severance Payment”),
which payments will be made regardless of whether the Employee elects COBRA
continuation coverage and will be subject to applicable tax withholdings;
provided that no Special Severance Payment will be made prior to the sixtieth
(60th) day following the termination date, and on such date the Company will pay
in a lump sum the aggregate amount of payments that the Company would have paid
prior to that date had payments not been delayed during the consideration period
for the Release of Claims, with the balance of the payments made thereafter on
the original schedule; and

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

3



--------------------------------------------------------------------------------

  (iii) the vesting of each of Employee’s then-outstanding compensatory equity
awards granted under any of the Company’s equity incentive plans, and the rate
of lapsing of any repurchase right applicable to any shares received under such
awards, shall automatically be accelerated (and, in the case of options, such
options shall become exercisable), as of the effective date of Employee’s
Involuntary Termination, as to the number of shares that would have vested, or
as to which repurchase rights would have lapsed, in the ordinary course of
business if Employee had maintained his employment or consulting relationship
with the Company for the first thirty-six (36) months following the effective
date of the Involuntary Termination.

Notwithstanding anything in this Agreement to the contrary, if the Employee’s
employment terminates as a result of Involuntary Termination prior to the
closing of a Change in Control, and the Employee reasonably demonstrates to the
satisfaction of the Company’s Board of Directors that such termination was at
the request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control, then for all purposes of
this Agreement, such Involuntary Termination shall be deemed to have occurred
pursuant to this Section 3(b) and the Employee will be eligible for severance as
provided in this Section 3(b) (and not under Section 3(a)).”

2. Section 3(d) is amended in its entirety to read as follows:

“Disability; Death. If the Company terminates the Employee’s employment as a
result of the Employee’s Disability, or if the Employee’s employment terminates
due to the death of the Employee, then the Employee shall not be entitled to
receive severance benefits except as provided in this Section 3(d). Nothing in
this Agreement restricts the Employee’s rights to any payments under any death
or disability insurance policy with the Company in effect at the time of
termination. In addition, if the Employee’s employment terminates due to the
death of the Employee, and his death occurs while he is outside of his country
of residence (for any reason), then the Company will supplement the death
benefit provided by any existing Company-provided life insurance, if necessary,
so that the Employee’s estate or beneficiaries receive total death benefits
equal to two times the Employee’s then-current Base Compensation. Any amount
payable pursuant to this Section 3(d) will be paid in a lump sum to the
Employee’s estate within thirty (30) days following the Employee’s termination
date.”

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

4



--------------------------------------------------------------------------------

3. A new Section 3(e) is added to read in its entirety as follows:

“Change in Control Benefits. In the event of a Change in Control in which the
acquirer does not assume unvested compensatory equity awards, the vesting of
each of Employee’s then-outstanding compensatory equity awards granted under any
of the Company’s equity incentive plans, and the rate of lapsing of any
repurchase right applicable to any shares received under such awards, shall
automatically become accelerated (and, in the case of options, such options
shall become exercisable) as to the number of shares that would have vested, or
as to which repurchase rights would have lapsed, in the ordinary course of
business if Employee had maintained his employment or consulting relationship
with the Company for eighteen (18) months following the closing of the Change in
Control, in each case as of immediately prior to the closing of the Change in
Control. For purposes of clarity, this eighteen (18) month vesting acceleration
is intended to be in lieu of any automatic accelerated vesting provision
triggered solely on the closing of a Change in Control transaction contained in
the Company’s equity incentive plans (for example, the Company’s 2004 Stock
Option Plan currently provides for twelve (12) months of accelerated vesting in
the event of certain material corporate transactions).”

4. Except as expressly set forth herein, the Severance Rights Agreement shall
remain in full force and effect and shall not be modified or altered in any
other way pursuant to this Amendment.

5. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument. This Amendment shall be governed by the laws of the State of
California.

[Signature Page Follows]

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives.

 

COMPANY   NEOPHOTONICS CORPORATION   By: /s/ Tim Jenks   Title: Chief Executive
Officer   Date: April 30, 2012 EMPLOYEE   By: /s/ James D. Fay   Name: James D.
Fay   Date: April 30, 2012

 

NeoPhotonics Corporation Confidential Information LOGO [g325851g39x18.jpg]

 

6